         Case 1:21-cr-00230-KPF Document 4 Filed 04/07/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                   -v.-                               21 Cr. 230 (KPF)

ELLVA SLAUGHTER,                                          ORDER

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      The parties are hereby ORDERED to appear for Defendant’s arraignment

on the Indictment in this matter and initial conference on April 23, 2021, at

12:00 p.m. The hearing will proceed remotely, and instructions for accessing

the hearing will be provided to the parties separately.

      SO ORDERED.

Dated: April 7, 2021
       New York, New York

                                              KATHERINE POLK FAILLA
                                             United States District Judge
